Citation Nr: 1545529	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating for a right shoulder disability, evaluated as noncompensable prior to February 5, 2015, and as 10 percent disabling thereafter.

2.  Entitlement to a higher initial rating for hypertension, evaluated as noncompensable prior to February 5, 2015, and as 10 percent disabling thereafter.

3.  Entitlement to an initial compensable rating for a left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from March 1988 to November 2009.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied service connection for a left knee disability and residuals of a rib fracture, and granted service connection for right shoulder impingement, hypertension, and a left ankle sprain, that were all assigned initial, noncompensable disability evaluations, effective from December 1, 2009.

In a May 2014 decision, the Board granted the Veteran's claim for service connection for a left knee disability.  At that time, the Board remanded his claims for service connection for residuals of a rib fracture, and increased initial ratings for hypertension, a left ankle sprain, and a right shoulder disability, to the Agency of Original Jurisdiction (AOJ) for further development.

In a February 2015 rating decision, the RO granted service connection for chronic costochondritis of the left muscle group, XXI, status post bilateral rib fractures, that represents a full grant of the claim for service connection for residuals of a rib fracture.  

The RO recharacterized his right shoulder disability as right shoulder strain, and assigned 10 percent ratings for the right shoulder strain and hypertension disabilities, effective from February 5, 2015.

The issues of entitlement to initial ratings in excess of 10 percent for hypertension and right shoulder disabilities and a compensable rating for left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's right shoulder disability has been manifested by objective evidence of painful external and internal rotation. 

2.  Since the initial grant of service connection, the Veteran's hypertension has been manifested by the need for medication and a history of diastolic blood pressure of 100.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for a right shoulder disability have been met since the initial grant of service connection on December 1, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201-5019 (2015).

2.  The criteria for an initial rating of 10 percent for hypertension have been met since the initial grant of service connection on December 1, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background and Legal Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

A. Right Shoulder

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected musculoskeletal disability, not just arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.

Rating Criteria

The December 2009 rating decision assigned an initial noncompensable rating for the right shoulder disability under Diagnostic Code 5201.  In February 2015, the RO granted the 10 percent rating under Diagnostic Code 5201-5019.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015). The hyphenated diagnostic code above may be read to indicate that arm limitation of motion (DC 5201) is the service-connected disorder, and is rated based on disability associated with bursitis under Diagnostic Code 5019.

DC 5019 provides that bursitis should be rated on limitation of motion of the affected parts as degenerative arthritis under DC 5003 

DC 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Id.

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  DC 5200 rates ankylosis of the scapulohumeral joint.  See 38 C.F.R. § 4.71a, DCs 5201-5203 (2015). 

Limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent rating.  Id.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major arm.  Id.

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) is from zero to 180 degrees; abduction is from zero to 180 degrees; and internal and external rotation is to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).

Facts 

The August 2009 VA examination report, prepared by a physician assistant, includes the Veteran's complaints of right shoulder pain, stiffness, weakness, fatigue, and lack of endurance of the right shoulder.  His symptoms were present on a daily basis and were constant in nature.  He had no surgical intervention.  Treatment was conservative and included rest, physical therapy, and non-steroidal anti-inflammatory drugs (NSAIDS).  Precipitating factors included physical activity and inclement weather, and alleviating factors include rest and medication.  There was no dislocation or recurrent subluxation.  The Veteran was right-hand dominant.

The Veteran's right shoulder condition interfered with his ability to fully enjoy recreational activities.  According to the examiner, the disability could potentially interfere with forms of occupation requiring vigorous physical activity.  Activities of daily living, including bathing, toileting, and eating, remained intact.

There was no change in range of motion detected during repetitive movement or when resistance was applied to the Veteran's right shoulder.  The examiner commented that pain, including pain on repeated use and pain during flare-ups, fatigue, weakness, lack of endurance, and, incoordination, may additionally limit joint function when the Veteran was removed from this sphere of physical exam.  The examiner was unable to determine, without resort to mere speculation, whether any of these factors caused additional functional loss in the Veteran's personal environment.

On examination, there was no right shoulder muscle atrophy.  There was negative drop-arm and negative apprehension.  There was tenderness to palpation throughout the anterior shoulder girdle.  Range of motion right shoulder forward flexion was from 0 to 180 degrees, abduction from 0 to 180, and internal and external rotation from 0 to 90.  There was no pain on motion.

Diagnoses included right shoulder osteochondroma diagnosed as right shoulder impingement syndrome.

According to the February 2015 VA examination report, prepared by a physician-examiner, the Veteran had right elbow pain that radiated to his right 4th and 5th fingers and up to his right shoulder.  He had tingling/numbness with the pain.  The Veteran also had anterior/shoulder clavicle pain with heavy lifting, described as a "tearing" sensation.  

The Veteran currently had right shoulder pain once a month, that lasted for about 20 minutes, and that he rated as a 4/10 on a pain scale.  He had pain with lifting more than 20 pounds and lifting his arm to shoulder level.  Pain decreased with holding his arm at his side.  The Veteran denied right shoulder popping.  He had mild swelling on occasion with repetitive lifting at work.  Current treatment involved ice/heat and over-the-counter Tylenol or Motrin as needed, but not daily.

The Veteran had "mild" flare-ups about once a month that caused him to rest briefly for 20 minutes.  He did not drive or use his right arm during the flare-up.  He described his functional loss or impairment as not using his right arm/shoulder only during the brief flare-up.  The Veteran was, otherwise, fully functional in activities of daily living in self-care and driving.

On examination, range of motion of the Veteran's right shoulder was normal.  Pain was noted on exam, with external and internal rotation, but did not result in, or cause, functional loss.  There was no additional functional loss or range of motion after repetitive use.  The examiner noted that the Veteran was not examined immediately after repetitive use over time but that the examination supported his statements describing functional loss with repetitive use over time.

Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran reported moderately severe flare-ups that occurred once monthly and lasted approximately 15 to 20 minutes.  The examiner also noted that the Veteran was not examined during a flare-up but that the examination supported his statements describing functional loss during flare-ups.

The examiner observed that pain, but not weakness, fatigability, or incoordination, significantly limited functional ability with flare-ups.  The examiner expressed the functional loss in terms of degrees of range of motion, noting that external rotation was from 75 to 90 degrees and internal rotation was from 80 to 90 degrees.  

The Veteran's right shoulder had normal muscle strength with forward flexion and abduction and there was no reduction in muscle strength.  There was no evidence of muscle atrophy in the right shoulder.  There was also no ankylosis.  

The examiner commented that there was no degenerative or traumatic arthritis documented.

The examiner opined that current clinical examination findings were most consistent with a diagnosis of chronic right dominant shoulder sprain, with no evidence of impingement.

Analysis

This evidence shows the Veteran's complaints of constant pain, stiffness, weakness, fatigue, and lack of endurance of his right shoulder.  There is limitation of motion, with external rotation due to pain.  See Mitchell, supra.  VA policy is to recognize the right shoulder pain as warranting at least the minimum compensable rating under 38 C.F.R. § 4.59.  The Veteran has reported such pain and functional loss since the initial grant of service connection.  Accordingly, an initial 10 percent rating for the Veteran's right shoulder disability is warranted since the initial grant of service connection on December 1, 2009.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201-5019.

B. Hypertension

Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertension if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101. 

The medical evidence reflects that the Veteran requires continuous medication for control of hypertension.

The record also shows a history of diastolic pressure of 100 or more.  Notably, service treatment records show that essential hypertension was diagnosed in approximately 1993 and medication prescribed in March 2007.  These records show blood pressure readings of 170/101 (July 4, 2006), 173/105 and 171/107 (July 5, 2006), 147/94 (July 28, 2006), 186/118 and 174/114 (March 15, 2007), 170/112 (February 6, 2008), 176/101, 162/106, 144/105, and 172/103 (January 26, 2009), and 124/82 (January 30, 2009).  

At the February 2015 VA examination, the examiner checked yes to the Veteran having a history of a diastolic blood pressure elevation to predominantly 100 or more, and noted a February 2008 blood pressure reading of 170/112.

Here the record shows that, since the initial grant of service connection, the Veteran has had a history of diastolic pressure predominantly 100 and that he has required continuous medication for control.  Resolving doubt in the Veteran's favor, an initial 10 percent rating is warranted for his hypertension disability since December 1, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.104, DC 7101.

Both Disabilities

The Board will defer consideration of initial ratings higher than 10 percent for the Veteran's service-connected hypertension and right shoulder disabilities, pending completion of the action requested in the remand below.


ORDER

An initial 10 percent rating for right shoulder disability is granted from December 1, 2009.

An initial 10 percent rating for hypertension is granted from December 1, 2009.



REMAND

It appears the RO reviewed evidence not currently available to the Board.  The February 2015 supplemental statement of the case (SSOC) shows that the RO reviewed "VA Medical Center treatment records".  The Board is unable to locate any VA medical center (VAMC) records regarding the Veteran's treatment in his electronic files.  

Notably, a record labeled  "CAPRI", dated January 4, 2011 in the Veteran's Virtual VA electronic file is a November 23, 2009 diagnostic record prepared by the August 2009 VA examiner.  "Medical Treatment Record-Government Facility" dated September 10, 2009, includes service treatment records; "Medical Treatment Record-Government Facility", dated December 1, 2009, includes private sleep study records.  "CAPRI" records in the Veteran's Veterans Benefits Management System (VBMS) file only include VA examination reports.

As noted above, the VA examiner noted the Veteran's report of not using his right arm during flare-ups and found these reports to be credible and consistent with the examination report.  The examiner also; however, reported far greater ranges of motion during flare ups.  Clarification is needed.

The most recent VA examination for left ankle disability was conducted in August 2009.  A VA Rehabilitation Needs Inventory submitted by the Veteran in January 2010 (mislabeled as a VA Form 21-4192 Request for Employment Information in Connection With Claim for Disability in the Virtual VA file, dated 1/14/10) indicates that his disabilities were worsening, and that he was unable to walk due to ankle/leg/knee pain (long distance 20 feet).  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In January 2010, after his military discharge, the Veteran submitted an application for VA Vocational Rehabilitation services.  The February 2015 VA examiner reported that the Veteran worked full time as a range keeper at Fort Hood, for three years.  This suggests that the Veteran may have been unemployed from December 2009 to 2012.  It is unclear if this was due to service-connected disabilities.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a formal claim for TDIU for any period(s) when he was unable to work due to service-connected disabilities since December 2009.

2. Associate his VA Vocational Rehabilitation file with his claims file.

3. Associate with the Veteran's claims file all VA records of treatment for the conditions at issue since December 2009.  If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. If newly obtained evidence indicates a change in the service-connected right shoulder or hypertension disability, afford him a new VA examination to evaluate the current severity of the disability.  The claims folder should be made available to the examiner.

5. Ask the examiner who provided the February 2015 VA shoulder examination to note the Veteran's report that he did not use the right arm during flare-ups, the finding that the reports were consistent with the examination findings and the reports of greater ranges of motion during flare-ups.  The examiner should clarify the estimated ranges of right shoulder motion during flare-ups, and if the range of motion is less than reported by the Veteran, provide reasons for the estimate.

6. Afford the Veteran a new VA examination to assess the current severity and all manifestations of his service-connected left ankle sprain disability.  

7. If there is evidence of unemployability at any time since December 1, 2009; obtain an opinion from a physician-examiner as to whether the service-connected disabilities (obstructive sleep apnea, thoracolumbar spine degenerative disc disease, post-operative residuals of left knee meniscectomy, right knee degenerative joint disease, acne keloidalis nuchae with scarring, right shoulder disability, hypertension, chronic costochondritis, and erectile dysfunction) in combination would prevent him from obtaining or retaining employment paying above the poverty rate for a single person (earnings above the poverty level for a single individual) consistent with his education and occupational experience during any period of this appeal when he reported unemployability due to service-connected disabilities.

If the Veteran is found capable of gainful employment not withstanding his service connected disabilities, the examiner should cite examples of the types of employment the Veteran would be able to perform.
 
8. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


